Case 15-23443-CMB         Doc 81     Filed 04/19/21 Entered 04/19/21 11:39:38                Desc Main
                                    Document      Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                           )
                                                    )
   Timothy A. Stewart                               )       Case No. 15-23443-CMB
   Gretchen W. Stewart,                             )
                                                    )       Chapter 13
            Debtors                                 )       Docket No.
                                                    )
                                                    )
   Timothy A. Stewart                               )
   Gretchen W. Stewart,                             )
                                                    )
            Movants                                 )
                                                    )
            vs.                                     )
                                                    )
   Freedom Mortgage Corporation and                 )
   Ronda J. Winnecour, Trustee,                     )
                                                    )
            Respondents                             )


     NOTICE OF ZOOM HEARING WITH RESPONSE DEADLINE REGARDING
        MOTION TO ENFORCE TRUSTEE’S REPORT OF RECEIPTS AND
    DISBURSEMENTS, NOTICE OF FINAL CURE PAYMENT, AND DISCHARGE
      ORDER ALONG WITH REQUEST FOR PAYMENT OF LEGAL FEES AND
                             EXPENSES


   TO THE RESPONDENT(S):

           You are hereby notified that the above Movants seek an order affecting your rights or
   property.

            You are further instructed to file with the Clerk and serve upon the undersigned attorney
   for Movants a response to the Motion no later than Thursday, May 6, 2021, i.e., seventeen (17)
   days after the date of service below, in accordance with the Federal Rules of Bankruptcy
   Procedure, Local Rules of this Court, and the general procedures of Judge Bohm as found on her
   Procedures webpage at http://www.pawb.uscourts.gov/procedures-1. If you fail to timely file and
   serve a written response, an order granting the relief requested in the Motion may be entered and
   the hearing may not be held. Please refer to the calendar posted on the Court’s webpage to verify
   if a default order was signed or if the hearing will go forward as scheduled.

            You should take this Notice and the Motion to a lawyer at once.

           A Zoom Video Conference Hearing will be held on Tuesday, May 25, 2021 at 1:30 pm
   before Judge Carlota M. Böhm via the Zoom Video Conference Application (“Zoom”). To
Case 15-23443-CMB        Doc 81       Filed 04/19/21 Entered 04/19/21 11:39:38             Desc Main
                                     Document      Page 2 of 2


   participate in and join a Zoom Hearing please initiate and use the following link at least 15
   minutes prior to the scheduled Zoom Hearing time: https://www.zoomgov.com/j/16143800191,
   or alternatively, you may use the following Meeting ID: 161 4380 0191 For questions regarding
   the connection, contact Judge Bohm’s Chambers at 412-644-4328. All attorneys and Parties
   may only appear by Zoom and must comply with Chief Judge Bohm’s Zoom Procedures, which
   can be found on the Court’s website at
   https://www.pawb.uscourts.gov/sites/default/files/pdfs/cmb-proc-videohrg.pdf. Under the
   current COVID-19 circumstances, the general public may appear telephonically if unable to do so
   via the Internet. When the need to appear telephonically arises, members of the general public
   should immediately contact Judge Bohm’s Chambers to make telephonic arrangements. Only ten
   minutes is being provided on the calendar. No witnesses will be heard. If an evidentiary hearing
   is required, it will be scheduled by the Court for a later date.


   Date of Service: April 19, 2021                 /s/Christopher M. Frye___________
                                                   Christopher M. Frye, Esquire
                                                   STEIDL & STEINBERG
                                                   28th Floor-Gulf Tower
                                                   707 Grant Street
                                                   Pittsburgh, PA 15219
                                                   (412) 391-8000
                                                   PA I. D. No. 208402
                                                   chris.frye@steidl-steinberg.com
